Mr. Justice Thomas delivered the opinion of the court: This claim is for $294.00 alleged excess franchise taxes and penalties paid by claimant for. the years 1927, 1928 and 1929. The declaration does not charge the taxes were paid under duress or protest. So far as appears from the decf) laration the taxes were voluntarily paid. The Attorney General has demurred to the declaration on behalf of the State, and the cause is submitted on the declaration and demurrer. It is the settled law of this State that taxes voluntarily paid cannot be recovered back. This doctrine has been announced by our Supreme Court and by this court so often that a citation of authorities is unnecessary. It is equally well settled in this State that a plaintiff or claimant must state a cause of action in his declaration, — must set forth therein such a state of facts that if proven will show he is entitled to recover. Admitting everything set forth in claimant’s declaration to be true it is not entitled to recover the taxes sued for. The demurrer is therefore sustained and the case dismissed. On March 11, 1931, upon petition for rehearing, the following additional opinion was filed: We have considered the grounds set forth in the petition for rehearing and find no reason for changing the views expressed in the opinion filed in the case. The rehearing is therefore denied.